          Case 2:19-cv-13693-WBV Document 19 Filed 09/09/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

STEPHEN A. WALCOTT                                            CIVIL ACTION

VERSUS                                                        NO. 19-13693

STATE OF LOUISIANA                                            SECTION D (3)

                                        ORDER

        The Court, having reviewed de novo the Petition, 1 the State’s Response to the

Petition, 2 Petitioner’s Opposition to the Response, 3 the record, the applicable law, the

Findings and Recommendations of the United States Magistrate Judge, 4 and the

failure of any party to file an objection to the Magistrate Judge’s Findings and

Recommendations, hereby approves the Findings and Recommendations of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that the federal Petition filed by Stephen A. Walcott 5 is

DISMISSED WITHOUT PREJUDICE.

        New Orleans, Louisiana, this 9th day of September, 2020.



                                         __________________________________________
                                                    WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE




1 R. Doc. 1; R. Doc. 4.
2 R. Doc. 13.
3 R. Doc. 15.
4 R. Doc. 18.
5 R. Doc. 8.
